  Case 3:21-cv-00696-TJC-JRK Document 1 Filed 07/15/21 Page 1 of 6 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

CAROL GAYLOR,                        )
an individual,                       )
                                     )
        Plaintiff,                   )
                                     )
vs.                                  )                   CASE NO.:
                                     )
US 1 DD, LLC,                        )
a Florida Limited Liability Company, )
                                     )
        Defendant.                   )
____________________________________/

                                     COMPLAINT
                            (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff, CAROL GAYLOR, by and through her undersigned counsel, hereby files this

Complaint and sues US 1 DD, LLC, a Florida Limited Liability Company, for injunctive relief,

attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq., and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and the Local Rules

of the United States District Court for the Middle District of Florida.

       3.      Plaintiff, CAROL GAYLOR, (hereinafter referred to as “Mrs. Gaylor”) is a

resident of the State of Florida in St. John’s County.


                                                 1
    Case 3:21-cv-00696-TJC-JRK Document 1 Filed 07/15/21 Page 2 of 6 PageID 2




          4.     Plaintiff is a qualified individual with a disability under the ADA. Plaintiff

suffers from fibromyalgia, as well as multiple herniated disks in her neck and back. As a result,

she is permanently disabled.

          5.     Due to her disability, Plaintiff is substantially impaired in several major life

activities including walking and standing and generally utilizes a cane for mobility. 1

          6.     Defendant, US 1 DD, LLC, (hereinafter referred to as “Defendant”) is a Florida

Limited Liability Company, registered to do business in the State of Florida. Upon information

and belief, Defendant is the owner of the real property and improvements, which is the subject of

this action, to wit: Dunkin Donuts, generally located at 1001 S. Ponce De Leon Blvd, St.

Augustine, FL 32084 (the “Property”).          Defendant is responsible for complying with the

obligations of the ADA.

          7.     All events giving rise to this lawsuit occurred in the Middle District of Florida, in

St. John’s County, Florida.

                        COUNT I - VIOLATION OF TITLE III OF THE
                            AMERICANS WITH DISABILITIES ACT

          8.     Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

restated herein.

          9.     The Property, a fast-food restaurant which is open to the public, is consequently a

place of public accommodation subject to the ADA.

          10.    Plaintiff has visited the Property discussed herein several times over the last year,

and plans to visit again in the near future. Plaintiff most recently visited the Defendant’s

Property earlier this month.

1
    Plaintiff is capable of walking short distances without assistance on good days.
                                                   2
  Case 3:21-cv-00696-TJC-JRK Document 1 Filed 07/15/21 Page 3 of 6 PageID 3




       11.     During her visits, Plaintiff encountered serious difficulty accessing the goods and

utilizing the services therein due to the architectural barriers discussed in this Complaint.

Moreover, but for the inaccessible condition of the Property, Plaintiff would visit the Property

more often.

       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to the goods and services offered at the Property which is owned,

leased, and/or operated by Defendant.

       13.     Plaintiff desires to visit the Property but fears that she will be subjected to the

same architectural barriers which remain at the Property in violation of the ADA.

       14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

access which Plaintiff personally encountered and which reduced her access:

               A.      Plaintiff personally encountered an inaccessible parking space designated

       for disabled use due to excessive slopes over 1:48 within the space and its access aisle.

       The nearby curb ramp also protrudes into the access aisle of the parking space causing

       further excessive slopes. This made it difficult for Plaintiff to utilize the parking space

       and increased her risk of a fall.

               B.      Plaintiff personally encountered an inaccessible entrance into the Dunkin

       Donuts store at the Property due to a steep slope well in excess of 1:48 leading to the

       door. This made it more difficult for Plaintiff to safely open the door.

               C.      Plaintiff personally encountered an inaccessible sidewalk route from the

       disabled use parking to the store entrance due to pavement in disrepair and cross slopes in


                                                 3
  Case 3:21-cv-00696-TJC-JRK Document 1 Filed 07/15/21 Page 4 of 6 PageID 4




       excess of 1:48. This made it more difficult for Plaintiff to maneuver from the parking lot

       to the store entrance.

               D.      Plaintiff personally encountered inaccessible outdoor table seating due to

       fixed non-movable benches which lack knee clearance for disabled use. This made it

       difficult and unsafe for Plaintiff to sit at the outdoor tables to enjoy her food.

               E.      Plaintiff personally encountered inaccessible restroom facilities in the

       store due to the toilet flush handle located on the wall side of the toilet where it cannot be

       easily reached by a person with a disability. This made it difficult and unsafe for Plaintiff

       to use the restroom.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of her intent to return as a patron because she enjoys the food offered

at the Dunkin Donuts store and its close proximity to her residence, Plaintiff additionally intends

to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant pursuant to 42 U.S.C. § 12205.
                                                  4
  Case 3:21-cv-00696-TJC-JRK Document 1 Filed 07/15/21 Page 5 of 6 PageID 5




       WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

               A.      That this Court declares that the Property owned, leased, and/or

                       operated by Defendant is in violation of the ADA;

               B.      That this Court enter an Order directing Defendant to alter its

                       Property to make it accessible to, and useable by, individuals with

                       disabilities to the full extent required by Title III of the ADA;

               C.      That this Court enter an Order directing Defendant to evaluate and

                       neutralize its policies and procedures towards persons with

                       disabilities for such reasonable time so as to allow Defendant to

                       undertake and complete corrective procedures;

               D.      That this Court award reasonable attorneys’ fees, costs (including

                       expert fees), and other expenses of suit, to Plaintiff; and

               E.      That this Court awards such other and further relief as it deems

                       necessary, just and proper.


Date: July 15, 2021

                                               Respectfully Submitted,


                                               KU & MUSSMAN, P.A.
                                               18501 Pines Blvd, Suite 209-A
                                               Pembroke Pines, Florida 33029
                                               Tel: (305) 891-1322
                                               Fax: (954) 686-3976
                                               Louis@kumussman.com


                                               By: /s/ Louis I. Mussman
                                                  5
Case 3:21-cv-00696-TJC-JRK Document 1 Filed 07/15/21 Page 6 of 6 PageID 6




                                 Louis I. Mussman, Esq.
                                 (FL Bar # 597155)
                                 Brian T. Ku, Esq.
                                 (FL Bar #: 610461)




                                    6
